Citation Nr: 0502493	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  99-01 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from October 1962 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating action that 
found no new and material evidence had been submitted to 
reopen a claim for service connection for PTSD that had been 
previously denied in an unappealed rating board action of 
July 1993.  

In July 1999 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  In May 2000 the Board found that 
new and material evidence had been submitted to reopen the 
claim for service connection for PTSD and remanded the issue 
of service connection for PTSD to RO for further development 
and adjudication.  The Board subsequently undertook 
development of the claim, and after regulations authorizing 
such development were invalidated, remanded this case to the 
RO in December 2003.  It is now before the Board for further 
appellate consideration at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record indicates that the veteran has 
reported that he is in receipt of disability benefits from 
the Social Security Administration (SSA).  While this appeal 
was pending, the United States Court of Appeals for Veterans 
Claims imposed a broad duty on VA to obtain SSA records in 
most claims.  Woods v. Gober, 14 Vet. App. 214, 222 (2000).  
Because the veteran has reported receipt of SSA disability 
benefits beginning in approximately 1965, VA has a statutory 
duty to acquire both the SSA decision and the supporting 
medical records pertinent to a claim.

The records from SSA have not been associated with the 
veteran's claims file.

Accordingly, this case is REMANDED for the following actions:

1.  Request any medical records and 
decisions regarding the veteran's award 
of disability benefits from the SSA.  All 
documentation received should be 
associated with the claims folder.  

2.  If the records obtained from SSA show 
findings of PTSD, send the claims file to 
the VA examiner who conducted the 
February 2002 VA psychiatric examination 
and the claims folder review of March 
2004.

After having the opportunity to review 
the file, the examiners should add any 
additional comments or findings pertinent 
to the veteran's claims for service 
connection for PTSD.  If the VA examiner 
who conducted the February 2002 
examination and March 2004 claims folder 
review is not available, another 
physician may review the claims file and 
furnish the requested opinion.  

3.  Readjudicate the veteran's claim. If 
the benefit sought continues to be 
denied, issue a supplemental statement of 
the case.  Thereafter, if appropriate, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


